            Case 1:18-cv-01703-DAD-BAM Document 42 Filed 12/11/20 Page 1 of 2

 1 WANGER JONES HELSLEY PC
     265 E. River Park Circle, Suite 310
 2 Fresno, CA 93720
     Telephone:     (559) 233-4800
 3   Facsimile:     (559) 233-9330

 4 Kurt F. Vote, # 160496
   kvote@wjhattorneys.com
 5
   Attorneys for:    Judgment Creditor FRESHKO PRODUCE SERVICES, INC., a Delaware
 6
                     corporation
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA, FRESNO
10

11
   FRESHKO PRODUCE SERVICES, INC.,                         Case No. 1:18-cv-01703-DAD-BAM
12 a Delaware corporation,
                                                           ORDER TO APPEAR FOR
13
                      Plaintiff,                           EXAMINATION
14
             v.
15
   WRITE ON MARKETING, INC., a Wyoming
16 corporation; JOSE SALAZAR, an individual;

17 ARNULFO DIAZ, an individual; and RUDY
   GOMEZ BRAVO, an individual,
18
                  Defendants.
19

20                    TO:      JUDGMENT DEBTOR, ARNULFO DIAZ, 9083 MIRASSOU COURT,

21 SACRAMENTO, CALIFORNIA 95829:

22                    YOU ARE ORDERED TO APPEAR telephonically before this court, or before a

23 referee appointed by the Court, to furnish information to aid in enforcement of a money judgment which

24 this Court issued on May 23, 2019 against you:
                  DATE:                                   February 5, 2021
25                TIME:                                   9:00 a.m.
26                MAGISTRATE JUDGE:                       Barbara A. McAuliffe
                  COURTROOM:                              8
27                TELECONFERENCE NO:                      (877) 411-9748
                  ACCESS CODE:                            3219139
28

                                                      1
        Case 1:18-cv-01703-DAD-BAM Document 42 Filed 12/11/20 Page 2 of 2

 1             This order may be served by a sheriff, marshal or registered process server.

 2       NOTICE TO JUDGMENT DEBTOR. IF YOU FAIL TO APPEAR AT THE TIME

 3 AND PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO ARREST AND

 4 PUNISHMENT FOR CONTEMPT OF COURT AND THE COURT MAY MAKE AN ORDER

 5 REQUIRING YOU TO PAY THE REASONABLE ATTORNEY’S FEES INCURRED BY THE

 6 JUDGMENT CREDITOR IN THIS PROCEEDING.

 7

 8 IT IS SO ORDERED.

 9    Dated:   December 11, 2020                        /s/ Barbara   A. McAuliffe            _
10                                                UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
